Citation Nr: 0512548	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty or active duty for training 
during the following verified periods: April 1957 to October 
1957, October 1959 to October 1963, and July 1996 to March 
1997.  His DD Form 214 shows that as of March 28, 1997, he 
had more than 4 years of active duty and more than 28 years 
of prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.  The Board's initial review of the 
appeal occurred in June 2003, when the Board granted service 
connection for a low back disorder and remanded the issues of 
service connection for bilateral hearing loss, a bilateral 
hip disorder, and hypertension.  

By rating decision dated in June 2004, service connection for 
bilateral hearing loss was granted.  

By VA Form 21-4138 dated in March 2004, the veteran effected 
a withdrawal of the issue of service connection for 
hypertension from his appeal, in that he stated his desire to 
"drop my claim for hypertension."  38 C.F.R. § 20.204 
(2004). 

In his January 2005 written presentation, the veteran's 
representative noted that the RO denied the issue on appeal 
because VA examinations linked certain findings, such as 
radiation of pain to the buttocks, to the service-connected 
back disability.  Under 38 C.F.R. § 4.71a, Note (1) under the 
General Rating Formula for Diseases and Injuries of the Spine 
states that any associated objective neurologic abnormalities 
are to be rated under an appropriate diagnostic code.  This 
matter is referred to the RO for any appropriate action.  
Otherwise, the issue of secondary service connection for a 
hip disability will be addressed below.   



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  It has not been shown by competent medical evidence that 
the veteran has a bilateral hip disorder that is related to 
an injury, event, or disease in service or to service-
connected disability.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
active service nor is such disability proximately due to or 
the result of service-connected disability, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in July 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the October 1999 and February 2002 rating 
decisions, the November 1999 Statement of the Case (SOC), and 
the February 2002, June 2004, and November 2004 Supplemental 
Statement of the Case (SSOC) adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim.  The Board observes that letters were sent to the 
veteran in November 2001 and March 2004 that informed the 
veteran of the new law, including that VA would assist him in 
obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed an October 1999 rating 
decision.  Only after that rating action was promulgated, did 
the RO, in November 2001 and March 2004, provide notice to 
the claimant regarding what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2004 letter from the 
RO, which included the advisement, "If there is any other 
evidence or information that you think will support your 
claim, please let us know," addressed all four elements. 
(Italics added.)

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In a binding opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  VA has 
obtained all indicated medical records available or expended 
reasonable efforts to do so.  The VA afforded the veteran 
thorough VA medical examinations that adequately addressed 
the issue of service connection for a bilateral hip disorder.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

Service medical records indicate no findings that were 
attributed to a bilateral hip disorder.  Records disclose the 
veteran underwent physical examinations on various occasions 
throughout his service career, including examinations in 
October 1959, April 1962, September 1963, October 1976, 
August 1989, March 1993, November 1995, and March 1997.  The 
clinical evaluation of the lower extremities was normal on 
each of these examinations and the veteran denied any history 
of arthritis on each Report of Medical History he completed 
for his physical examinations.  Private medical records 
included in the service medical records reflect that in 
October 1983, the veteran underwent microsurgical excisions 
for two herniated lumbar discs.  At the time there was, 
amongst other findings, hip algesia about the left knee 
(Algesia is defined as "pain sense" per Dorland's 
Illustrated Medical Dictionary, 29th Ed., W.B. Saunders Co. 
2000). 
 
Interpretation of right hip x-rays in June 1976 revealed that 
there was no diagnostic abnormality of the hip.

The veteran underwent a C&P examination in March 1999.  The 
medical history disclosed that the veteran described his back 
pain as radiating to his left hip.  The examiner noted that 
the veteran located his left hip to the left buttock.  The 
examiner observed during range of motion studies that the 
veteran had full range of motion of the left hip with pain on 
motion.  The examiner pointed out that the pain was of the 
low back rather than the hip.  Interpretation of left hip x-
rays indicated mild degenerative changes.

E.P.J., D.C. opined in December 2000 that the veteran's 
current condition was more than 51 percent related to his 
original injury in 1963.

An orthopedic C&P examination from April 2001 is of record, 
but it does not reveal any findings associated with a 
bilateral hip disorder.

E.P.J., D.C. submitted an opinion in May 2002.  He opined 
after reviewing his records that there was a direct 
connection between the veteran's current hip problems and the 
injury in 1963 while in the armed services.  He opined that 
the veteran's current condition is more than 75 percent 
related to his injury in 1963.

The veteran testified in a travel Board hearing in January 
2003.  His testimony with regard to a bilateral hip disorder 
indicates that the chiropractor told him that his hip 
problems are related to his back because he is putting strain 
on his hips as he makes adjustments.  (Transcript at p. 10)

The veteran underwent two C&P examinations in December 2003, 
consisting of a general medical examination and an orthopedic 
examination.  The orthopedic examiner reviewed the claims 
file; his review of the records highlighted the absence of 
evidence showing treatment or diagnosis of a hip disorder in 
service or within one year after.  He also noted that x-ray 
reports in 1976, 1989, and 1991 were negative for both hips.  
The veteran reported that he has trouble with both hips.  
(The examiner noted that the veteran pointed to his buttocks 
as he referred to trouble in his hips).  The veteran dated 
the onset in 1997 right before he left the service.  He 
described the onset as being on the left initially and then 
gradually to a lesser extent on the right.  He disclosed that 
his low back had hurt prior to his hip symptoms and that he 
had undergone surgery on his back about 20 years ago.  He 
stated that he had pain in the left buttock and lower 
extremity posteriorly down to the ankle and some on the right 
in the same location, but less symptomatic.  He also reported 
having had a limp on the left since his back problems 
occurred.  The examiner did not conduct a physical 
examination.  He pointed out that "hips" appeared to be 
buttock discomfort secondary to a low back condition.  He 
further stated that low back conditions do not cause hip 
arthritis and mild degenerative joint disease in the hips did 
not mean a symptomatic hip condition.  

The general medical examiner made no findings pertinent to 
the hips, other than his observation that the veteran's gait 
was minimally antalgic, favoring the left back/hip region.  
The veteran objected to the examination in a June 2004 
statement.  He noted that the examiner could not commit 
himself with regard to issue of a connection between his back 
and hip problems. 

The veteran underwent a C&P examination for the spine in 
April 2004, which focused on the veteran's service-connected 
back disability.  The veteran reported constant pain in both 
buttocks, slightly in the lower back, and pain that can 
radiate down his left leg to the knee.  On physical 
examination hip flexion was 10 to 130 degrees.  Abduction was 
20 degrees.  Internal rotation was 30 degrees and external 
rotation was 40 degrees.  Abduction of the left hip produced 
pain in the left buttock.  The examiner commented regarding 
the present symptomatology of the lower back pain and buttock 
pain, although he was not specifically asked, that these 
symptoms are more likely than not directly related to the 
service connected lumbar spine problems.  He further stated 
that there is no specific symptomatology in the hips, though, 
he noted, x-rays from December 2003 show some minimal 
degenerative changes.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Presumptive periods do not apply to 
active duty for training or inactive duty.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2004).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A review of the record reveals that the 
veteran has minimal degenerative changes in both hips; 
however, the preponderance of the evidence is against any 
connection with an injury, event, or disease is service.  

Initially, the Board notes that through the veteran's hearing 
testimony and other statements, he sincerely links his 
claimed hip disability to service in some way.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  It is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Positive medical nexus evidence is provided by the veteran's 
chiropractor, who opined that a direct connection existed 
between the veteran's "current hip problems" and the injury 
he incurred in 1963.  The difficulty with his opinion is that 
Dr. J. fails to diagnose a specific hip disorder that he 
attributes to service.  Consequently, it is unclear whether 
"hip problems" refers to symptomatology, e.g. pain, or a 
diagnosed disorder.  VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  See generally Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because Dr. J's 
opinion falls short of diagnosing a specific hip disorder as 
a residual of the 1963 in-service injury, it has very limited 
probative value.  Moreover, because of the ambiguity in Dr. 
J's opinion, it presents no obvious contradictions with the 
opinions of VA examiners who have found no connection between 
the minimal degenerative changes in the hips and service.  

The Board finds the VA opinion provided in December 2003 
holds the most probative value for nexus evidence.  In this 
regard, the Board observes that the VA orthopedic examiner 
had access to all the records in the claims file, including 
both service and post-service medical records, and Travel 
Board testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  It is 
unclear from Dr. J's opinion the extent of the records he had 
available to him for review.  Also, the VA examiner 
specifically diagnosed mild degenerative joint disease of 
bilateral hips, and provided a thoughtful discussion of why 
he concluded that it was not related to service, e.g., when 
the veteran voiced his chief complaints, he pointed to his 
buttock area as opposed to his hips.  Moreover, the examiner 
in March 1999 made a similar observation that the veteran's 
pain was of the low back rather than the hip.  And the April 
2004 orthopedic examiner, after completing range of motion 
studies and reviewing recent hip x-rays, concluded that there 
is no symptomatology in the hips.  These opinions are 
consistent with earlier findings of hip algesia associated 
with the veteran's back injury and surgery in October 1983.  

In sum, the competent and probative evidence does not show 
that the veteran has a hip disability that is linked to 
service or service-connected disability in any way.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.307, 
3.309 3.310.  Consequently, the Board finds the preponderance 
of evidence in this matter is against entitlement to service 
connection for a bilateral hip disorder on any basis.  
Accordingly, application of reasonable doubt is not 
warranted.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals




 

